Title: Transfer of Naval Appropriations, 11 November 1815 (Abstract)
From: Madison, James
To: 


                    § Transfer of Naval Appropriations. 11 November 1815. “In pursuance of the authority vested in the President of the United States, by the Act of Congress passed on the 3d: day of March, 1809, entitled ‘An Act further to amend the several Acts for the establishment and regulation of the Treasury, War, and Navy Departments,’ I do hereby direct, that out of the balance of the Appropriation for the Purchase of Timber there be applied the Sum of one hundred and fifty thousand dollars to Ordnance.”
                